Citation Nr: 1514589	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-22 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for an allergic reaction to the swine flu vaccine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to November 1988.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from May 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the May 2008 decision, the RO denied entitlement to service connection for residuals of a back injury, hemiretinal vein occlusion of the left eye, status post laser surgery with cataract, degenerative joint disease of the left knee, and an allergic reaction to the swine flu vaccine.  In the June 2009 decision, the RO denied entitlement to service connection for a right knee disability.  

The Veteran testified at an October 2012 videoconference hearing.  In October 2012, the Board sent the Veteran a letter informing him that it was unable to produce a written transcript of the October 2012 hearing and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

In April 2013, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2013, the Board granted the Veteran's petition to reopen a claim of service connection for a back disability and remanded the underlying claim as well as the other issues on appeal listed above for further development.

The issues of entitlement to service connection for a psychiatric disability and hypertension and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities have been raised by the record in the Veteran's June 2010 substantive appeal (VA Form 9), a May 2014 "Application for Disability Compensation and Related Compensation Benefits" form (VA Form 21-526EZ), and a July 2014 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.
In the present case, a June 2009 VA eye evaluation note and a September 2011 VA X-ray report include diagnoses of residuals of a June 2008 procedure for a left eye branch retinal vein occlusion, left eye optic atrophy, a left eye cataract, and tricompartmental degenerative joint disease of the left knee.  Thus, there is competent evidence of current left eye and left knee disabilities.

Service treatment records reveal that in May 1979 the Veteran was playing baseball when he struck the right side of his head on another player's shoulder.  He was reportedly unconscious for approximately 2 to 3 minutes.  X-rays of the skull were negative.  Also, an October 1987 service treatment record indicates that the Veteran had scratched both his knees and that he experienced left leg and right knee pain.  Examination revealed minor superficial abrasions on both knees with red streaking.  The Veteran was diagnosed as having bilateral knee abrasions.

During a June 2009 VA kinesiotherapy consultation the Veteran reported that he had been experiencing left knee pain for 20 years.  However, he has provided some inconsistent information concerning the history of his left knee symptoms.  In January 2014, he submitted an opinion from an unidentified medical professional from whom he was reportedly receiving treatment for his left eye disability.  This opinion indicated that it was likely ("more likely than not") that the Veteran's left eye disability was aggravated or caused by his service-connected head injury.  There was no further explanation or reasoning provided for this opinion.

In sum, there is competent evidence of current left eye and knee disabilities (including left knee arthritis), treatment for a head and left knee injury in service, and a medical opinion that the Veteran's left eye disability was related to his in-service head injury.  Also, there is competent evidence of left knee symptoms less than a year following the Veteran's separation from service in November 1988. 
In light of this evidence, VA's duty to obtain examinations as to the etiology of his current left eye and knee disabilities is triggered.  Such examinations are needed to obtain medical opinions as to whether the current left eye and knee disabilities are related to service.  An opinion as to the etiology of the claimed right knee disability shall also be obtained during the VA knee examination.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on his July 2014 VA Form 21-8940 that he had been granted Social Security Administration (SSA) disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the file and may be relevant.

Also, the Veteran's representative indicated in a January 2015 statement that the Veteran had received treatment from Dr. Register for a thoracic spine disability.  In a July 2014 letter, the AOJ asked the Veteran to complete an authorization so as to allow VA to obtain relevant treatment records from that physician.  He subsequently contacted VA by telephone in September 2014 and reported that he had submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for treatment records from Dr. Register.  This document is not currently included among his paperless records in VBMS or the Virtual VA system and no efforts were taken to obtain the identified treatment records.  Hence, another attempt should be made upon remand to obtain all relevant treatment records from Dr. Register.

Furthermore, in his August 2013 substantive appeal (VA Form 9) the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) pertaining to his claim of service connection for an allergic reaction to the swine flu vaccine.  He has a right to a hearing, but one has not yet been scheduled with respect to this issue.  See 38 C.F.R. § 20.700(a), (e) (2014).  It is not clear from the record whether the Veteran still wants a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Inquire whether the Veteran wants to testify at a Board hearing before a Veterans Law Judge pertaining to the issue of entitlement to service connection for an allergic reaction to the swine flu vaccine.  If so, the AOJ should arrange for such a hearing.  

2.  In the event the Veteran does not want a hearing, contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  In the event the Veteran does not want a hearing, ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability, a left eye disability, and a knee disability from Dr. Register.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

Thereafter, obtain and associate with the file all records of the Veteran's treatment for a back disability, a left eye disability, and a knee disability from Dr. Register.  If any such records are unavailable, the Veteran shall be notified of the identity of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he shall be advised to submit any records in his possession.  All such notification must be documented in the file.

4.  In the event the Veteran does not want a hearing, after all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA eye examination to determine the etiology of any current left eye disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current left eye disability identified (i.e., any left eye disability diagnosed since February 2007), the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current left eye disability had its onset in service, is related to the Veteran's head injury in service in May 1979, or is otherwise the result of a disease or injury in service?

(b)  Which diagnosed eye conditions, if any, are refractive errors not caused by acquired disability?

In formulating the above opinions, the examiner must acknowledge and comment on all left eye disabilities diagnosed since February 2007 and the Veteran's head injury in service in May 1979.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptomatology, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  In the event the Veteran does not want a hearing, after all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the etiology of any current knee disability.  All indicated tests and studies shall be conducted.
All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability diagnosed since August 2002 had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's treatment for a knee injury in October 1987, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability diagnosed since June 2008 had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's treatment for a knee injury in October 1987, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all left knee disabilities diagnosed since August 2002, all right knee disabilities diagnosed since June 2008, and the Veteran's treatment for a knee injury in service in October 1987.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptomatology, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  In the event the Veteran does not want a hearing, after conducting any additional indicated development, readjudicate the issues of entitlement to service connection for a left eye disability, a back disability, and a bilateral knee disability.  If any such benefits remains denied, the AOJ shall issue a supplemental statement of the case.  Thereafter, the case shall be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




